DETAILED ACTION
This communication is responsive to the application filed on 8/27/2021.  Claims 1-20 are pending and have been examined.  This action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 6-20 are objected to because of the following informalities:  
In regards to claim 4, line 1 amend the limitation stating “the same accumulator register file entry” to “a same accumulator register file entry” as to correct a minor antecedent basis issue that does not render the claim indefinite per 35 USC 112(b).  However, the amendment would improve the claim language.
In regards to claim 6, line 2 amend the limitation stating “the at least one processor” to “the processor” as to use consistent language as used in claim 6, line 1 and improve readability of the claim.
In regards to claim 6, line 8 amend the limitation stating “the accumulator register file” to “the at least one accumulator register file” as to use consistent language as used in claim 6, line 6 and improve readability of the claim.
In regards to claim 6, line 9 amend the limitation stating “the accumulator register file” to “the at least one accumulator register file” as to use consistent language as used in claim 6, line 6 and improve readability of the claim.
In regards to claim 7, lines 1-2 amend the limitation stating “the same accumulator register file entry” to “a same accumulator register file entry” as to correct a minor antecedent basis issue that does not render the claim indefinite per 35 USC 112(b).  However, the amendment would improve the claim language.
In regards to claim 8, lines 1-2 amend the limitation stating “the accumulator register file” to “the at least one accumulator register file” as to use consistent language as used in claim 6, line 6 and improve readability of the claim.
In regards to claim 9, line 1 amend the limitation stating “the accumulator file register” to “the at least one accumulator register file” as to use consistent language as used in claim 6, line 6 and improve readability of the claim.
In regards to claim 10, line 1 amend the limitation stating “the accumulator file register” to “the at least one accumulator register file” as to use consistent language as used in claim 6, line 6 and improve readability of the claim.
In regards to claim 10, line 2 amend the limitation stating “the accumulator register file” to “the at least one accumulator register file” as to use consistent language as used in claim 6, line 6 and improve readability of the claim.
In regards to claim 11, line 2 amend the limitation stating “the one or more main register file entries” to “the plurality of main register file entries” as to use consistent language as used in claim 6, line 3 and improve readability of the claim.
In regards to claim 12, line 1 amend the limitation stating “the accumulator register file” to “the at least one accumulator register file” as to use consistent language as used in claim 6, line 6 and improve readability of the claim.
In regards to claim 12, lines 1-2 amend the limitation stating “the dense math unit” to “the dense math execution unit” as to use consistent language as used in claim 6, line 5 and improve readability of the claim.
In regards to claim 13, lines 2 amend the limitation stating “the accumulator register file” to “the at least one accumulator register file” as to use consistent language as used in claim 6, line 6 and improve readability of the claim.
In regards to claim 15, line 1 amend the limitation stating “the accumulator register file” to “the at least one accumulator register file” as to use consistent language as used in claim 6, line 6 and improve readability of the claim.
In regards to claim 16, line 4 amend the limitation stating “the accumulator register file” to “the at least one accumulator register file” as to use consistent language as used in claim 6, line 6 and improve readability of the claim.
In regards to claim 16, line 3 amend the limitation stating “VS register file” to “vector scalar (VS) register file” as to define the acronym of “VS”.
In regards to claim 17, line 3 amend the limitation stating “programming instruction” to “programming instructions” as to correct a grammatical issue.
In regards to claim 17, line 5 amend the limitation stating “the at least one processor” to “the processor” as to use consistent language as used in claim 17, line 1 and improve readability of the claim.

In regards to claim 17, line 18 amend the limitation stating “the accumulator register file” to “the at least one accumulator register file” as to use consistent language as used in claim 17, line 9 and improve readability of the claim.
In regards to 18, line 3 amend the limitation stating “the accumulator file register” to “the at least one accumulator register file” as to use consistent language as used in claim 17, line 9 and improve readability of the claim.
In regards to 18, line 4 amend the limitation stating “the accumulator register file” to “the at least one accumulator register file” as to use consistent language as used in claim 17, line 9 and improve readability of the claim.
In regards to claim 18, line 5 amend the limitation stating “the same accumulator register file entry” to “a same accumulator register file entry” as to correct a minor antecedent basis issue that does not render the claim indefinite per 35 USC 112(b).  However, the amendment would improve the claim language.
In regards to claim 19, lines 3-4 and 6 each include a limitation stating “the accumulator register file entry” that should be amended to “the at least one accumulator register file entry” as to use consistent language as used in claim 17, line 11 and improve readability of the claim.
In regards to 20, lines 1-2 amend the limitation stating “the accumulator register file” to “the at least one accumulator register file” as to use consistent language as used in claim 17, line 9 and improve readability of the claim.
In regards to claim 20, lines 2-3 amend the limitation stating “the programming product” to “the computer program product” to use consistent language as claim 17, line 1 and correct a minor antecedent basis issue that does not rise to a level of indefiniteness as defined by 35 USC 112(b).
Claims 7-16 and 18-20 are dependent upon one or more claims above and are similarly objected to for including the deficiencies of one or more claims above.
Appropriate correction is required.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 6-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-12, 26-28 and 31-32 of U.S. Patent No. 11,132,198.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Patent 198’ mostly anticipates claim 6 of the instant application. 
	 The claims only differ in statutory category, for example claim 1 of Patent 198’ discloses a computer system and not a method as taught in claim 6 of the instant application. However, Patent 198’ discloses a computer system performing an identical process as the method of the instant application.  Therefore, Patent 198’ anticipates the claims of the instant application identified above.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 8, lines 1-2 the limitation “the accumulator register file” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is referring to “at least one accumulator register file” of claim 6, line 6 or “an accumulator register file” of claim 6, line 11?  The examiner believes that the limitation is referring to the limitation of claim 6, line 6 and that the limitation of claim 6, line 11 should be amended to “an accumulator register file entry” as to correct the overall clarity issue.
In regards to claim 9, line 1 the limitation “the accumulator file register” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is referring to “at least one accumulator register file” of claim 6, line 6 or “an accumulator register file” of claim 6, line 11?  The examiner believes that the limitation is referring to the limitation of claim 6, line 6 and that the limitation of claim 6, line 11 should be amended to “an accumulator register file entry” as to correct the overall clarity issue.
In regards to claim 10, line 1 the limitation “the accumulator file register” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is referring to “at least one accumulator register file” of claim 6, line 6 or “an accumulator register file” of claim 6, line 11?  The examiner believes that the limitation is referring to the limitation of claim 6, line 6 and that the limitation of claim 6, line 11 should be amended to “an accumulator register file entry” as to correct the overall clarity issue.
In regards to claim 10, line 2 the limitation “the accumulator register file” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is referring to “at least one accumulator register file” of claim 6, line 6 or “an accumulator register file” of claim 6, line 11?  The examiner believes that the limitation is referring to the limitation of claim 6, line 6 and that the limitation of claim 6, line 11 should be amended to “an accumulator register file entry” as to correct the overall clarity issue.
In regards to claim 11, line 2-3 the limitation “the primed accumulator register file” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is referring to “the accumulator file register” of claim 9, line 1 that is primed or “an accumulator register file entry” that is primed of claim 11, lines 1-2?  The examiner believes that the limitation is referring to the limitation of claim 11, lines 1-2 and that the limitation of claim 11, lines 2-3 should be amended to “the primed accumulator register file entry”.
In regards to claim 12, line 1 the limitation “the accumulator register file” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is referring to “at least one accumulator register file” of claim 6, line 6 or “an accumulator register file” of claim 6, line 11?  The examiner believes that the limitation is referring to the limitation of claim 6, line 6 and that the limitation of claim 6, line 11 should be amended to “an accumulator register file entry” as to correct the overall clarity issue.
In regards to claim 13, line 2 the limitation “the accumulator register file” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is referring to “at least one accumulator register file” of claim 6, line 6 or “an accumulator register file” of claim 6, line 11?  The examiner believes that the limitation is referring to the limitation of claim 6, line 6 and that the limitation of claim 6, line 11 should be amended to “an accumulator register file entry” as to correct the overall clarity issue.
In regards to claim 14, line 1 the limitation “the accumulator register file” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is referring to “at least one accumulator register file” of claim 6, line 6 or “an accumulator register file” of claim 6, line 11?  The examiner believes that the limitation is referring to the limitation of claim 6, line 6 and that the limitation of claim 6, line 11 should be amended to “an accumulator register file entry” as to correct the overall clarity issue.
In regards to claim 14, lines 1-2 amend each recitation of “the bit field width” to “a bit field width” as to correct an antecedent basis issue.
In regards to claim 15, line 1 the limitation “the accumulator register file” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is referring to “at least one accumulator register file” of claim 6, line 6 or “an accumulator register file” of claim 6, line 11?  The examiner believes that the limitation is referring to the limitation of claim 6, line 6 and that the limitation of claim 6, line 11 should be amended to “an accumulator register file entry” as to correct the overall clarity issue.
In regards to claim 16, line 4 the limitation “the accumulator register file” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is referring to “at least one accumulator register file” of claim 6, line 6 or “an accumulator register file” of claim 6, line 11?  The examiner believes that the limitation is referring to the limitation of claim 6, line 6 and that the limitation of claim 6, line 11 should be amended to “an accumulator register file entry” as to correct the overall clarity issue.
In regards to claim 17, line 4 the limitation “the processor” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is referring to the “processor” of claim 17, line 1 or the “processor” of claim 17, line 4.
In regards to claim 17, line 11 the limitation “the at least one accumulator register file entry” lacks clarity because it is unclear which entry of the plurality of entries of the accumulator register file of claim 17, line 9 the limitation is referring too.  The examiner suggests the applicant amend the limitation to “at least one accumulator register file”.
In regards to claim 17, lines 11-13 the limitation stating “wherein the at least one accumulator register file is at least one of a plurality of accumulator register file entries of an accumulator register file associated with a dense math execution unit” lacks clarity.  The limitation lacks clarity because it is unclear what an accumulator register file being at least one of a plurality of accumulator register file entries means.  The examiner believes the applicant means to state “the at least one accumulator register file entry is at least one of a plurality of accumulator register file entries”, and suggest the applicant amend the claim as such for clarity.
In regards to claim 17, line 15 the limitation “the processor” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is referring to the “processor” of claim 17, line 1 or the “processor” of claim 17, line 4.
In regards to claim 17, line 18 the limitation “the accumulator register file” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is referring to the “at least one accumulator register file” of claim 17, line 9 or the “an accumulator register file” of claim 17, line 13.
In regards to claim 18, line 2 the limitation “the processor” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is referring to the “processor” of claim 17, line 1, the “processor” of claim 17, line 4 or the “processor” of claim 18, line 2.
In regards to claim 18, line 3 the limitation “the accumulator file register” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is referring to the “at least one accumulator register file” of claim 17, line 9 or the “an accumulator register file” of claim 17, line 13.
In regards to claim 18, line 4 the limitation “the accumulator register file” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is referring to the “at least one accumulator register file” of claim 17, line 9 or the “an accumulator register file” of claim 17, line 13.
In regards to claim 19, line 2 the limitation “the processor” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is referring to the “processor” of claim 17, line 1, the “processor” of claim 17, line 4 or the “processor” of claim 19, line 2.
In regards to claim 19, lines 3-4 and 6 each recitation of the limitation “the accumulator register file entry” lacks clarity because lacks clarity because it is unclear which entry of the plurality of entries of the accumulator register file of claim 17, line 9 the limitation is referring too.  
In regards to claim 20, line 4 the limitation “the processor” lacks clarity.  The limitation lacks clarity because it is unclear if the limitation is referring to the “processor” of claim 17, line 1 or the “processor” of claim 17, line 4.
Claims 10-11, 13, 15 and 18-20 are dependent upon one of the claims above and are further rejected for including the deficiencies of one of the claims above.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen, PGPUB No. 2019/0171448 (cited on IDS filed on 8/27/2021).

	The examiner notes that claim 1 is rejected under two different interpretations under 35 USC 102(a)(2) using two different references (Chen and Qadeer) because each of the references teach limitations of different dependent claims.

	In regards to claim 1, Chen teaches “A method of processing instructions in a processor” ([0022, 0037 and 0057]:  wherein a method of executing instructions in a stream processor is disclosed) “the method comprising: providing an accumulator register file associated with a dense math execution unit; performing dense math operations with the dense math execution unit” ([0031-0032 and 0043-0046]:  wherein accumulation VPGR file (element 304) is associated with the matrix multiply unit (i.e. matrix multiply pipeline including the plurality of dot product units) because outputs of the unit are coupled back to element 304, and it is used to execute dot product operations (dense math operations) (See Figs. 3 and 7)) “and P201802977US0140 of 42writing results of the dense math operations with the dense math execution unit to the accumulator register file.” ([0031-0032 and 0043-0045]:  wherein the matrix multiply unit (dense math execution unit) writes the results of the dot product operations back to the accumulation VPGR file (element 304) (See Figs. 3 and 7))
	In regards to claim 2, Chen teaches “The method of claim 1” (see rejection of claim 1 above) “further comprising the dense math execution unit reading and writing the accumulator register file without writing a main file register.” ([0032-0033 and 0043-0045]:  wherein the matrix multiply unit (matrix multiply pipeline (elements 330A-H)) reads and writes the accumulator VGPR file (element 304) utilizing elements 302 and 310 (wherein the elements couple the register inputs and outputs to the matrix multiply unit) without accessing VGPR (element 308))

	In regards to claim 3, Chen teaches “The method of claim 1” (see rejection of claim 1 above) “wherein the accumulator register file is both a source and a target during dense math execution unit operations.” ([0032-0033 and 0043-0045]:  wherein the matrix multiply unit (matrix multiply pipeline (elements 330A-H)) uses the accumulation VGPR (element 304) as both a source and target during dot product operations to obtain operand values of matrices (see figs. 3 and 7))

9.	Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qadeer, PGPUB No. 2019/0012170 (cited on IDS filed on 8/27/2021).

	In regards to claim 1, Qadeer teaches “A method of processing instructions in a processor” ([0040 and 0105]:  wherein a method of executing instructions in a deep vision processor is disclosed) “the method comprising: providing an accumulator register file associated with a dense math execution unit; performing dense math operations with the dense math execution unit” (See Fig. 15 and [0135-0139]:  wherein the combination of the 288x8bit ALUS, 32x24-bit adders and the reduction tree are a dense math execution unit used to perform dense math operations (see [0165-0166] for descriptions of such operations performed which include dense matrix and vector multiplication/ accumulation operations).  Wherein the dense math execution unit is associated with an accumulator register file it is coupled too) “and P201802977US0140 of 42writing results of the dense math operations with the dense math execution unit to the accumulator register file.” (See Fig. 15 and 0138-0139]:  wherein the dense math execution unit (combination of the 288x8bit ALUS, 32x24-bit adders and the reduction tree) writes results to the accumulator register file)

	In regards to claim 2, Qadeer teaches “The method of claim 21” (see rejection of claim 1 above) “further comprising the dense math execution unit reading and writing the accumulator register file without writing a main file register.” ([See Fig. 15]:  wherein the dense execution unit (combination of the 288x8bit ALUS, 32x24-bit adders and the reduction tree) reads and writes the accumulation register file without accessing the vector register file (see [0135-0139]))

	In regards to claim 4, Qadeer teaches “The method of claim 1” (see rejection of claim 1 above) “further comprising writing the same accumulator file entry several times during dense math execution unit operations.” ([0135-0139]:  wherein the dense math execution unit (combination of ALUS, adders and reduction tree) can process data in manner where partial results are written multiple times to a same accumulator file register row (entry).  For example, a partial result can be received from the row and added to another value to continue accumulation and be stored back into the same row during operations disclosed in [0135-0139 and 0165-0166])

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, and further in view of Glossner, PGPUB No. 2004/0078554 (cited on IDS filed on 8/27/2021).

	In regards to claim 5, Chen teaches “The method of claim 1” (see rejection of claim 1 above).
	 Chen does not teach “further comprising writing the accumulator register file data to a main register file.”
	Glossner teaches “further comprising writing the accumulator register file data to a main register file.” ([0063 and 0065]:  wherein a processor can write data from an accumulator register file (element 1160) to a main register file (element 1120))
	It would have then been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen to write results from the accumulator register file to the main register file as taught in Glossner.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (writing results from an accumulator register file to a main register file as taught in Glossner) to a known device (processor of Chen which includes an accumulator register file and a main register file) ready for improvement to yield predictable results (a processor which writes data from accumulator register file to a main register file) for the benefit of improving processor flexibility by allowing data to be stored in various memories (i.e. different register files).  (MPEP 2143, Example D)

Allowable Subject Matter
12.	Claims 6-18 and 20 would be allowable if a terminal disclaimer is filed to overcome the non-statutory double patenting rejections set forth in this action.

13.	Claims 8-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

14.	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record, alone or in combination, fail to disclose or render obvious claim 6 filed on 8/27/21.  The prior art of record has not taught either individually or in combination and together with all other claimed features “writing data from the accumulator register file to a plurality of main register file entries in response to an instruction accessing a main register file entry that is mapped to an accumulator register file”, as claimed in claim 6.  
	The prior art of record broadly teaches (a) either writing data from an accumulator register file to a main register file, wherein the registers of the files are not mapped or (b) accumulator registers which are mapped to main registers, but do not transfer data between the registers.  For example, the reference Glossner used in the rejections above teaches a vector accumulator register file which has the flexibility to transfer data to a vector element register file or a memory; however, the registers of the accumulator register file are not mapped to the registers of the vector element register file.  While, VanBerkel, Lueh and Nguyen (all references cited on IDS filed on 8/27/2021) teach accumulator registers which are mapped or comprised of a plurality of vector registers of a main register file; however, the accumulator register never writes data to the mapped vector registers in response to an instruction accessing the vector registers of the main register file.
	Therefore, the prior art does not disclose writing data from the accumulator register file to a plurality of main register file entries in response to an instruction accessing a main register file entry that is mapped to an accumulator register file as claimed.
	Claims 7-16 are dependent upon claim 6 above and therefore are similarly allowable over the prior art at least based on dependency. 

15.	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record, alone or in combination, fail to disclose or render obvious claim 17 filed on 8/27/21.  The prior art of record has not taught either individually or in combination and together with all other claimed features “marking, in response to priming the at least one accumulator register file entry to receive data, one or more main register file entries associated with the processor, configured to store data, and mapped to the primed accumulator register file as busy”, as claimed in claim 17.  
	The prior art of record broadly teaches priming accumulator registers and mapping main register file entries to accumulator register file entries.  For example, the reference Peleg (cited on IDS filed on 8/27/21) teaches priming accumulator registers for use; however, the registers of the accumulator register file are not mapped to any other registers, and therefore no mapped main registers would need to be marked as busy.  While, VanBerkel, Lueh and Nguyen (all references cited on IDS filed on 8/27/21) teach accumulator registers which are mapped or comprised of a plurality of vector registers of a main register file; however, the references do not disclose marking main vector registers as busy based on said mapping nor priming of registers.
	Therefore, the prior art does not disclose “marking, in response to priming the at least one accumulator register file entry to receive data, one or more main register file entries associated with the processor, configured to store data, and mapped to the primed accumulator register file as busy”, as claimed in claim 17.  
	Claims 18-20 are dependent upon claim 17 above and therefore are similarly allowable over the prior art at least based on dependency. 
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL reference, “Method to Prime and De-prime the Accumulator Register for Dense Math Engine (MMA) Execution” which teaches priming and de-priming a accumulator register. (Note:  this reference may be of particular interest in future search history, however it does not qualify as prior art based on the publication date for the instant application.  The reference is being cited as to improve and assist future search and examination of related patent applications)

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183